Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of fabricating a bulk acoustic wave resonator apparatus, classified in B81C1/00166.
II. Claims 17-20, drawn to a bulk acoustic wave pitch/roll gyroscope, classified in G01C19/5698.
The inventions are independent or distinct, each from the other because:
Inventions I-II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process comprising steps for making an annulus-shaped resonator member, respective anchor structures coupling the annulus-shaped resonator member to a substrate, second comb fingers comprising a different material than first comb fingers interdigitated therewith to define capacitive gaps of less than about 500 nanometers (nm) therebetween, and respective sidewalls of the second comb fingers being oppositely-tapered relative to respective sidewalls of the first comb fingers between opposing ends thereof such that operation of the comb-drive element varies the capacitive gaps therebetween, wherein a resonance frequency of the gyroscope is greater than about 300 kilohertz (kHz).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Rohan Sabapathypillai (Reg. No. 51074) on 8-5-22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rohan Sabapathypillai (Reg. No. 51074) on 8/26/22.

The application has been amended as follows: 
1. (Currently Amended) A method of fabricating a bulk acoustic wave resonator apparatus, the method comprising: 
forming a comb-drive element connected to a resonator member, the comb-drive element comprising first comb fingers protruding from the resonator member, and second comb fingers interdigitated with the first comb fingers to define sub-micron capacitive gaps therebetween, 
wherein one of the first comb fingers and the second comb fingers are longer than the other of the first comb fingers and the second comb fingers along respective lengths between opposing ends thereof,
wherein operation of the comb-drive element varies the sub-micron capacitive gaps at respective sidewalls of the first and second comb fingers without altering an amount of overlap between the first and second comb fingers along the respective lengths thereof.

4. (Cancelled)

17-20. (Cancelled)
Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “wherein operation of the comb-drive element varies the sub-micron capacitive gaps at respective sidewalls of the first and second comb fingers without altering an amount of overlap between the first and second comb fingers along the respective lengths thereof” all in combination with the rest of the claimed method.
Ayazi et al. (US 20130283911 A1, hereinafter Ayazi), Phan Le (US 20130009716 A1), Suzuki et al. (US 20160204716 A1, hereinafter Suzuki) and Liu et al. (US 20160268927 A1, hereinafter Liu) are the closest prior art of record. However, even if these references are combined, they fail to teach the concept of varying the sub-micron capacitive gaps at respective sidewalls of the first and second comb fingers without altering an amount of overlap between the first and second comb fingers along the respective lengths thereof. Furthermore, US 20160332872 Al (see figs. 5a-5c and ¶132-133) teaches away from the concept recited in claim 1. Specifically, it is taught that when a set of short comb fingers moves relative to a set of long comb fingers, no relative motion can be detected while the short fingers are completely overlapped by the long fingers. Since no motion can be detected during the full overlap, such a configuration would be unsuitable for an application where the detection of relative motion is required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Note
Claim 1 defines the lengths of the second set of fingers as being “between opposing ends thereof.” Since the lengths of the second set of fingers are defined between opposing ends thereof, the “opposing ends” are necessarily the disclosed end faces of the second set of fingers (see the upper and lower end faces of the second set of fingers as viewed in fig. 8), and excludes the upper and lower sides of the second set of fingers (as viewed in fig. 11C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180194615 A1, filed after the effective filing date of the instant application, teaches a process (figs. 5A-F) of forming second fingers by depositing a sacrificial layer in trenches of a first set of fingers, depositing the second fingers, and then removing the sacrificial layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853            

/JILL E CULLER/Primary Examiner, Art Unit 2853